STEVENSON, J.
Salvador Osegueda was improperly sentenced pursuant to the 10-20-Life statute, as he was convicted of armed manslaughter, attempted armed manslaughter, and shooting at or into an occupied vehicle-offenses not enumerated in section 775.087(2), Florida Statutes (2006). Osegueda filed a timely rule 3.800(b)(2) motion to correct his sentence. Though the trial court granted the motion, it failed to do so within sixty days as required by the rule, so the order granting the motion is a nullity. See McGill v. State, 878 So.2d 1270, 1271 (Fla. 5th DCA 2004). We reverse and remand to permit the trial court to again enter its corrective sentence.

Reversed and Remanded.

TAYLOR and MAY, JJ., concur.